DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 8-12 are pending.
Claims 1-7 are cancelled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose et al., US Patent Pub. US 2015/0343562 A1 (hereinafter Hirose).

Claim 8
Hirose discloses a processing data creation method of creating processing data to be used when a target object is formed inside a material by laser processing (Hirose, Para [0058-59] - - Acquiring data/”creating processing data” to be used in the process of forming a modified region/”target object” in a material by laser processing), the method comprising:
setting an impingement path for a laser beam inside the material in accordance with shape data indicating a shape of the target object (Hirose, Para [0060-61] - - Setting a movement line/path for the converging/impingement point of the laser beam inside the material according to the data/”shape data” for the modified region/”target object” to be formed.); and creating the processing data by adjusting a location of the impingement path in an impingement direction of the laser beam in accordance with a refractive index of the material. (Hirose, Para [0057-59] - - Correcting/adjusting a movement line/path for the converging/impingement point of the laser beam inside the material based on the refractive index of the material.)

Claim 9
Hirose discloses all the limitations of the base claims as outlined above.  
Hirose further discloses the impingement path is formed using point group data (Hirose, Para [0055] - - A movement line/path for the converging/impingement point of the laser beam is formed using point group data.); and the creating step includes using the refractive index to carry out adjustment for each point included in the point group data. (Hirose, Para [0057-59] - - Correcting/adjusting point group data based on the refractive index of the material.)

Claim 10
Hirose discloses all the limitations of the base claims as outlined above.  
Hirose further discloses impinging the laser beam in accordance with the processing data created through the creation method to form the target object inside the material. (Hirose, Para [0059] - - Converging/impinging the laser beam according to the data created to form the modified region/”target object” in the material.)

Claim 11
Hirose discloses a processing data creation system to create processing data to be used when a target object is formed inside a material by laser processing (Hirose, Para [0058-59] - - Acquiring data/”creating processing data” to be used in the process of forming a modified region/”target object” in a material by laser processing), the system comprising: a setting processor configured to set an impingement path for a laser beam inside the material in accordance with shape data indicating a shape of the target object (Hirose, Para [0052], [0060-61] - - The control unit/”setting processor” sets a movement line/path for the converging/impingement point of the laser beam inside the material according to the data/”shape data” for the modified region/”target object” to be formed.); and a processing data creation processor configured to create the processing data by adjusting a location of the impingement path in an impingement direction of the laser beam in accordance with a refractive index of the material. (Hirose, Para [0052], [0057-59] - - The control unit/”processor” Corrects/adjusts a movement line/path for the converging/impingement point of the laser beam inside the material based on the refractive index of the material.)

Claim 12
a processing system to form a target object inside a material by laser processing, the system comprising: an emitter to emit a laser beam (Hirose, Para [0040] - - Laser beam objective lens/emitter.); a retainer to retain the material (Hirose, Para [0040] - - A mount table/retainer that holds/retains the material.); a driver to move the emitter and the retainer relative to each other (Hirose, Para [0052] - - The control unit/driver moves the laser objective lens/emitter and the mount table/retainer relative to each other.); and a controller configured or programmed to control the emitter and the driver to impinge a laser beam on the inside of the material in accordance with processing data created by adjusting, in accordance with a refractive index of the material, a location of an impingement path of the laser beam in an impingement direction of the laser beam, the impingement path being located inside the material and set in accordance with shape data indicating a shape of the target object. (Hirose, Para [0052], [0057-61] - - The control unit/”controller” controls a laser emitter and movement drivers by correcting/adjusting a movement line/path for the converging/impingement point of the laser beam inside the material based on the refractive index of the material and sets a movement line/path for the converging/impingement point of the laser beam inside the material according to the data/”shape data” for the modified region/”target object” to be formed.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugioka et al., US Patent Pub. US 2006/0091122 A1 relates to claims 8-12 regarding a method and device for processing inside of a material using a laser.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119